Citation Nr: 0703370	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In May 2005, the veteran and his son testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In November 2005, the claim of service connection for PTSD 
was remanded for additional evidentiary development.  It has 
now been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in January 2003, prior 
to the June 2003 rating decision which denied service 
connection for PTSD.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  He 
was issued additional VCAA letters in July 2004 and January 
2006.  Specifically, these documents notified him that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  



During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Numerous reports dated in 2006 
reflecting treatment for psychiatric symptoms are available 
for review.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition, (DSM-IV), 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 4.125 (2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

Background and Analysis

The veteran claims that while serving in World War II that he 
was exposed to combat stressors that support a PTSD 
diagnosis.  

The record is replete with service personnel records, several 
of which reflect that the veteran was assigned to the U.S.S. 
Farenholt in 1945.  The history of this vessel shows that 
during the veteran's duty, the ship was indeed involved in 
combat during World War II.  Thus, verification of a combat 
stressor is considered confirmed.  See 38 C.F.R. § 3.304(f) 
(2006).  

Nonetheless, the medical evidence does not support a 
diagnosis of PTSD and service connection is therefore not 
warranted.  In this regard, the Board notes that post service 
medical treatment records include several thorough 
examination reports.  PTSD, though listed on several 
occasions in recent years as on the veteran's active problem 
list, has not been confirmed upon psychiatric evaluations in 
2002 or in 2006.  

In further detail, it is noted that post service treatment 
records include a notation of PTSD in July 2001.  The veteran 
was to be followed up with a clinical psychologist.  In a 
subsequent report in February 2002, the psychologist noted 
that there was no indication of PTSD. The assessment was 
depression.  

In subsequently dated VA treatment records dated through 
2006, the veteran's active problem list was noted to include 
PTSD on several occasions.  Pursuant to a 


Board remand request in 2005, additional VA treatment records 
were obtained.  These records reflect that in April 2006, the 
assessment was depressive disorder.  In June 2006, the 
assessment was of depressive disorder and mild dementia.  The 
assessment also stated rule out/rule in PTSD.  In August 
2006, the assessment was dementia and depression.  This was 
confirmed in September 2006.  

The record includes numerous statements by the veteran, to 
include testimony at a hearing in 2005, in which he describes 
inservice stressors, to include gunshot wounds to the face 
and hand.  Also of records are statements as submitted by his 
son (who also provided testimony in 2005) and sister in which 
it was asserted that the veteran was shot during service and 
returned with mental and psychiatric problems.  Another 
statement is of record in which it was attested that shrapnel 
in the veteran's face set off a metal detector alarm.  While 
the inservice incident involving a gunshot wound has not been 
verified and service connection for these gunshot wound 
residuals has been denied, it has been confirmed that the 
veteran was assigned to a ship that was in combat related 
missions.  Thus, as noted above, service-related stressors 
are considered confirmed for the purposes of this decision, 
and the Board acknowledges the veteran's honorable military 
service.  However, the Board finds that the weight of the 
medical evidence fails to support a diagnosis of PTSD.  In 
other words, the failure of the veteran's claim rests on the 
fact that a competent diagnosis of PTSD has not been made.  
Because there is no competent diagnosis of such in the claims 
file, the claim must be denied.  

The Board specifically notes that numerous psychiatric 
evaluations are of record, dated from 2002 through 2006.  On 
none of these occasions was PTSD the diagnosis.  Depression 
and dementia are currently assessed.  

As the preponderance of the evidence is against the claim for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert, supra.  




ORDER

Service connection for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


